UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JASON WIMBERLY,

                           Plaintiff,
                                                     18 Civ. 6058 (KPF)
                    -v.-
                                                           ORDER
EXPERIAN INFORMATION
SOLUTIONS, INC.,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      On February 1, 2020, the Court received a series of submissions from

Plaintiff. (Dkt. #66-69). Plaintiff’s submissions are primarily comprised of

three things: (i) a motion to seal certain documents containing sensitive

medical information; (ii) a motion for expedited discovery; and (iii) a request for

an extension to file his motion for leave to amend his operative complaint. On

February 4, 2020, the Court, having not received a memorandum of law

supporting any of the three motions, responded to Plaintiff’s submissions with

an Order denying without prejudice his motion to seal; denying his motion for

expedited discovery; and granting his request for an extension. (Dkt. #70).

      Later on February 4, however, the Court received in the mail an

unredacted hard copy of Plaintiff’s memorandum, along with exhibits. Given

the circumstances and Plaintiff’s pro se status, the Court now proceeds as

follows: first, the Court will redact the portions of Plaintiff’s memorandum that

require redaction and docket the memorandum and exhibits appropriately;

second, the Court will provide Defendant with a copy of Plaintiff’s sealed,
unredacted memorandum, and having done so ORDERS Defendant to respond

to Plaintiff’s combined motion no later than February 19, 2020; and third, the

Court ORDERS that its prior Order at docket entry 70 be withdrawn. After the

Court has received Defendant’s responding briefing, the Court will issue a fully

considered decision on Plaintiff’s motion.

      SO ORDERED.

Dated: February 4, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        2
